IN THE
             received in
          . The ;.,c>urt of Aopeals
                                         COURT OP CRIMINAL
                                                  .     .
                                                           APPEALS
                                                               .
                Sixth District
                                               AUSTIN. TEXAS
                Allfi 1 1 7(115                      '       1     ;      ;
          Texarkana, TexasBajNtittfl Davis-Sandera, Appellant
         Debra Autrey, Clerk
                                                     v.


                                        The Ststt of Texas, Appellee


     RECEIVED IN                                                                    "iLtU IIM
COURT OF CRIMINAL APPEALfrarn Appeal Nos.                   06-14-00106-CR COURT OF CRIMINAL APPEALS
                                                            06-14-001 97-GR        QCD n A on«r
      SEP 01 2015                                           06-14-0018B-CR      ! 5tKU4Zfll5
                                                            06-14-qoi 89-CR     Abel Acosta, Clerk
  ^befAc08ta'fi[fai Court Gauae Noa.                        CR-12-24246
                                                            GR-12-24273                              J
                                                            GR-12-24274                       •      \
                                                            CR-12-24275



                                      From The 336th district Court of
                                            Fannin County, Texas          ;


                                  Motion For Extension Of Time To File
                                   Petition For Discretionary Review


  To The Honorable Dudge of the Court of Criminal Appeals:

      Gomes now, Darrian Davis-Sandsrs, Petitioner* pr« aa, and files thia
 motion for an extension of 60 (sixty) daya in uthich to file hia Petition
 for Discretionary Review (PDR).
      In auppoat of this motion, Petitioner shows the Court the following:


                                                     I.

      Thia motion ia not brought to harraes or vex the Court, but for
 equity and justice.

                                                    II.

      On Hay 29, 2014, the State moved to adjudicate Mr. Davis Sanders'
 guilt in all four (4) cases, herein baaed on an allegation of. posaeasion
 of methamphetamins and a firearm, in each case.
     On September 25, 2014, the Court entered judgements in all four (4)
 cases adjudiceting his guilt and sentencing him to serve one (1) sixty
 (60) year sentence and three (3) ten (10) year sentences, to be served
 concurrently. Those allegations of possession of methamphatamine and a
 firearm have been dismissed from Dallas County.
      On August 4, 2015, the Court of Appeals Sixth Appellate District of
 Texas at Texarkana affirm the trial court's judgement, aa modified in
 Cause Number CR-12-24246, and the remaining trial court number affirm
 only.

                                    III.

      Mr. Davis-Sanders is asking this Court for a sixty (60) day extension
 for the reasons below:

      a.) The Eastham Unit of TDC3, which he la assigned, is in the process
 of a semiannual lockdown that began on August 14, 2015, and can run a
 course of three (3) weeks or more. During the lockdown period there is no
movement, thereby limiting legal reaearch aa the law library is closed to
case work and research.

      b.) Adding to Mr. Davis-Sanders' limited research issue is the fact
that he has not yet received a copy of the State Appellee Brief, which
is needed in order to file a Petition for Discretionary Review (PDR).

     C) Mr. davis-Sanders seeks an extension of sixty (60) days in which
%o submit his PDR, beginning from September 1, 2015.


                                   PRAYER

      FOR ALL THESE REASONS MR. DAVIS-SANDERS PRAYS THIS HONORABLE COURT
WILL GRANT THIS MOTION FOR EXTENSION OF TIME AND ALLOW HIM TO SUBMIT HIS
PETITION FOR DISCRETIONARY REVIEW, TO BE FILED ON OR BEFORE NOVEMBER 1,
'-•ft*.
      SO PRAYS THIS MOTION WILL BE GRANTED IN ALL THINGS.

                                              Respectfully submitted,


                                           Darrian De'Anthony Davie-Sanders
                                                   TDG3 #01957802
                                                  Petitioner Pro Se
                                                    Eastham Unit
                                                 2665 Prison Road 1
                                              LoVBlady, TX 75B51-5609
                    DECLARATION / CERTIFICATE OF SERVICE


    I, Darrian De'Anthony Davis-Sanders, TDC3-CID No. 01957802, being
preeently incarcerated at the Eaatham Unit of the*TDC3-CID, in Houaton
County, Texaa, declare under penalty of perjury pursuant to Texea Civil
Practices end Remedies Code, Section § 132.001 et eeq., that the facta
in thia motion   for extension of time are true and correct.


    I further declare and certify that a copy of this motion has been
forwarded first class, postpaid, on thia 25th day of August, 2015, to:

        The Court of Appeals Sixth Appellate District of Texas at Texarkana
                         100 North State Line Avenue #20
                              Texarkana, Texas   75501


    Executed on this 22nd day of August, 2015, by:




                     Darrian De'--Anthony Davis-Sanders
                                TDG3 # 01957802
                                  Eastham Unit
                               2665 Prison Rd.     1
                                  Lovelady, TX
                                   75851-5609
        t"«f         5                 Darrian De'Anthony Davis-Sanders
       \,                                       TDCJ #01957802
                              RECEIVED IN        Eastham Unit
                             ^^DirtrP^'zeeS Prison Rd. #1
                                           Lovelady, TX    75B51-5609

                                                                               RECEIVED IN
August 21, ?o,5£»SjSk '                                                      eeuwoFcwMiNALwais
                                                                                    IIP 012015
Ms . Debra Autrey,
Clerk, Court of Appeals                                                        ^AeOS^Gfifk
State of Texas Sixth Appellate District
100   North      State       Line   Ave.   #20

Texarkana,           Texas     75501


        Re: Darrian Davis-Sanders v. The State of Texas,                           Tr.   Ct.   Nos.:
                 CR-12-24246,          CR^12-24274, & CR-12-24275

                 Appeal Nos. : 06-14-00186-CR, 06-14-D0187-CR, 06-14-001B8-CR,
                 &       06-14-00189-CR




Dear Ms.        Autrey,       Clerk,


      I am in need of an updated docket sheet on the above style and
numbers. Uould you please forward me the required information at your
soonest        convenience?

      Thank you for your time and assistance in this matter. It is greatly
appreciated.




                                                                  Sincerely,




                                                          Darrian   Davis-Sanders

                                                             TDCJ   #   01957802

                                                                Eastham     Unit

                                                           2665    Prison    Rd.   #1
                                                                Lovelady,     TX

                                                                  75851-5609